IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 176 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DOUGLAS GIBBONEY,                             :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of January, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this

order in which to submit a Petition for Allowance of Appeal.